DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with by attorney Tianyi He on 1/13/22. 

	1.	(Currently Amended) An antenna module configured to be coupled to a transceiver using a first transmission line, the antenna module comprising:
 		a dielectric substrate;
 		an antenna on the dielectric substrate and configured to convey radio-frequency signals at a frequency between 10 GHz and 300 GHz;
 		a second transmission line embedded in the dielectric substrate;
		a radio-frequency connector mounted to the dielectric substrate, wherein the radio-frequency connector is configured to receive the first transmission line; and
 		impedance matching structures that are embedded in the dielectric substrate and that couple the second transmission line to the radio-frequency connector, the impedance matching structures comprising a fence of conductive vias that is coupled to a grounded body portion of the radio-frequency connector, wherein the impedance matching structures are 

5. 	(Currently Amended) The antenna module defined in claim 1, wherein the 
is ring-shaped, and 
has a diameter defined by the ring-shaped fence of conductive vias.

	6.  	(Canceled) 

	7. 	(Currently Amended) The antenna module defined in claim [[6]] 5, further comprising a contact pad on a surface of the dielectric substrate, wherein the contact pad is coupled to a signal body portion of the radio-frequency connector.

11. 	(Currently Amended) The antenna module defined in claim 10, wherein the 


 		a dielectric substrate;
 		an antenna on the dielectric substrate and configured to convey radio-frequency signals at a frequency between 10 GHz and 300 GHz;
 		a stripline having first ground traces, second ground traces, and signal traces, the signal traces being  and extending between the first and second ground traces; and
 		impedance matching structures embedded in the dielectric substrate and coupled to the stripline, wherein the impedance matching structures are configured to match an impedance of the stripline to an impedance of a transmission line external to the dielectric substrate.

15. 	(Currently Amended) The apparatus defined in claim 14, further comprising a contact pad at a surface of the dielectric substrate and a conductive via coupled to the contact pad and extending through the dielectric substrate, wherein 


the signal traces are coupled to the conductive via 

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed. 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “impedance matching structures that are embedded in the dielectric substrate and that couple the second transmission line to the radio-frequency connector, the impedance matching structures comprising a fence of conductive vias that is coupled to a grounded body portion of the radio-frequency connector, wherein the impedance matching structures are configured to match an impedance of the first transmission line to an impedance of the second transmission line.” 
Claims 2-13 depend therefrom.
Regarding independent claim 14, patentability exists, at least in part, with the claimed features of “a stripline having first ground traces, second ground traces, and signal traces, the signal traces being coupled to the antenna and extending between the first and second ground traces; and impedance matching structures embedded in the dielectric substrate and coupled to the stripline, wherein the impedance matching structures are configured to match an impedance of the stripline to an impedance of a transmission line external to the dielectric substrate.”
Claims 15-18 depend therefrom.
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of “a conductive via that couples a signal conductor of the stripline to the radio-frequency connector; a landing pad in the dielectric substrate and coupled to the conductive via; and a fence of conductive vias that couple the radio- frequency connector to the ground traces, wherein the fence of conductive vias runs around the conductive via and the landing pad, the landing pad and the fence of conductive vias defining a volume of the dielectric substrate that is configured to match an impedance of the stripline to an impedance of the coaxial cable.”

Chang (US 6346913) teaches some elements of the claimed invention including an antenna module configured to be coupled to a transceiver using a first transmission line, the antenna module comprising: a dielectric substrate; an antenna on the dielectric substrate and configured to convey radio-frequency; a second transmission line embedded in the dielectric substrate; a radio-frequency connector mounted to the dielectric substrate, wherein the radio-frequency connector is configured to receive the first transmission line; and impedance matching structures that are embedded in the dielectric substrate and that couple the second transmission line to the radio-frequency connector, wherein the impedance matching structures are configured to match an impedance of the first transmission line to an impedance of the second transmission line.  
Chen (US 8519891) teaches some elements of the claimed invention including apparatus comprising: a dielectric substrate; an antenna on the dielectric substrate and configured to convey radio-frequency signals at a frequency between 10 GHz and 300 GHz; a stripline coupled to the antenna; and impedance matching structures embedded in the dielectric substrate and coupled to the stripline, wherein the impedance matching structures are configured to match an impedance of the stripline to an impedance of a transmission line external to the dielectric substrate. 
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845